Case 1:18-cv-00236-JHR-LF Document 77 Filed 01/16/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

SETTLEMENT CONFERENCE BEFORE MAGISTRATE JUDGE LAURA FASHING

Caption: Doe v. The Board of County Commissioners for the County of Otero et al
1:18-cv-00236-JHR-LF
AND Doe v. The Board of County Commissioners for the County of Otero et al

2:19-cy-00460-CG-GJF
Date & Time: Thursday, January 16, 2020, 9:00 a.m.
Appearances for Plaintiffs: Appearances for Defendants:

Carolyn M. Nichols wn NT James P Sullivan
Maggie Hameo to day) Christina L Bre

PAWS Sandee, Praleyn K— Tony Ove?

 

 

Plaintiff(s) in Attendance: Defendant(s) in Attendance:
Jane Doe 1 Meo
Jane Doe 2 nye Jennifer Ortiz (Association of

Richard Teuvner (by pho)

Others Attending:

X Case settled. Per order filed concurrently, closing documents due

on February 1+, 2020

Case did not settle.

Settlement efforts to be continued on at

~ Chama Courtroom; Time in Court= Ht hours
